El. Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
El apelante fné acusado por delito de ataque para come-ter violación en la niña menor de catorce años de edad Alejandra Rivera Figueroa, conocida por Alejandrina Car-dona, y habiendo sido declarado culpable de ese delito por un jurado solicitó de la corte que le concediera un nuevo juicio pero le fué negada esa petición y habiendo sido con-denado a la pena de dos años de presidio interpuso apela-ción contra la negativa de nuevo juicio y contra la sentencia, alegando como errores de ésta los mismos motivos por los que pidió nuevo juicio.
Los-errores alegados son los siguientes: primero, haber permitido la corte inferior que declarase la niña de 8 años Fidelina Matos habiéndose demostrado ser incapaz para re-cibir impresiones exactas de los hechos sobre los cuales ha-bía de declarar: segundo, haber permitido que Eustaquio Camacho declarase lo que le manifestó Alejandra Rivera: y tercero, haber instruido al jurado que en los casos de ata-que para cometer violación la ley no requiere que sea corro-borado el testimonio de la mujer agraviada.
No se nos ha presentado en esta apelación una exposi-ción del caso con la prueba presentada en el juicio pero en un pliego de excepciones aprobado por la corte inferior en-contramos con respecto al primer motivo de error que ocu-rrió lo siguiente:
■'‘Fidelina Matos, esta testigo a preguntas del fiscal, declara: que se llama Fidelina Matos; que tiene ocho años de edad; no sabe leer *568ni escribir; qne no va todavía a la escuela, sino que la van a po-ner; que no sabe lo que quiere decir verdad; que no sabe lo que le pasa al que no dice verdad, ni al que no dice mentira; que decir la verdad es bueno y decir la mentira es malo. El ñscal entonces solicitó de la testigo que dijera lo que sabía en el presente caso. Y' el abogado defensor se opuso porque la testigo es una niña, que no pasa de ocho años, que no sabe lo que es decir verdad, ni mentira, ni lo que es un juramento. El fiscal sigue interrogando a la tes-tigo y declara; que no sabe lo que es un juramento, ni lo que quiere decir declarar una cosa bajo juramento.
“A preguntas del juez declara: que no va a la escuela y su mamá la va a poner ahora; que cuando vino aquí primero, le hi-cieron levantar la mano y jurar. A preguntas del juez para qué levantó la mano, si lo sabía, contestó que no había levantado la mano. Y sigue diciendo: que viene a declarar hoy aquí lo que le hicieron; que va a decir en relación con esto la verdad; que si le ocurre un hecho lo contaría, diciendo lo que le hicieron, y que esto es decir verdad; que su mamá no la ha castigado por decir verdad; que nunca ha dicho a su madre una mentira; que su mamá, con res-pecto a los que dicen mentira, le dice que no diga mentira; que no sabe lo que le pasa a los que dicen mentira, pero que viene aquí a declarar lo que le ocurrió.
“La corte permitió entonces que la testigo declarara, y el abo-gado defensor tomó excepción. La testigo continuó declarando a preguntas del fiscal.”
Ya ha declarado este tribunal en el caso de El Pueblo v. Rivera, 12 D.P.R. 416, que puesto que el Código de" Enjui-ciamiento Criminal nada dice con respecto a las personas capaces de ser testigos en los juicios es aplicable la Ley de Evidencia, la que en su artículo 39 declara que no podrán ser testigos los niños menores de 10 años que parecieren in-capaces de recibir impresiones exactas de los hechos respecto de los cuales fueren examinados, nj relatarlos con exactitud.
Por consiguiente, la norma de acuerdo con nuestra ley para decidir si un niño menor de 10 años puede ser testigo ha de ser que sus contestaciones demuestren que es capaz de recibir dichas impresiones y de relatarlas, decisión que *569queda al buen criterio de la corte donde el juicio se celebra, y así lo declaró el Tribunal Supremo de los Estados Unidos en el caso de Wheeler v. United States, 159 U. S. 523, 16 Sup. 93, (40 L. Ed. 244), donde se dice: “La decisión de esta cues-tión descansa primariamente en el juez que preside el juicio, quien ve al testigo propuesto, observa sus maneras, su apa-rente inteligencia o falta de ella y puede recurrir a cualquier examen que tienda a descubrir su inteligencia y capacidad así como sobre su comprensión acerca de las obligaciones de un juramento. Y como muchas de estas cosas no pueden ser fotografiadas en los autos, la decisión del juez que preside el juicio no será modificada en apelación a menos que de la que se haya conservado aparezca claro que fue errónea.” En igual sentido son las decisiones de People v. Craig, 111 Cal. 469, (44 Pac. 186), y de People v. Baldwing, 117 Cal. 250, (49 Pac. 186).
Del interrogatorio hecho en este caso a la niña Fidelina Matos no resulta un claro error de la corte inferior al per-mitir que declarase.
Para decidir el segundo error alegado acudiremos también al pliego de excepciones, que dice así:
“Eustaquio Camacho. — Este testigo a preguntas del fiscal de-clara : que se llama Eustaquio Camacho y vive en la playa de Fa-jardo; que conoce a Miguel Párquez, así como también a la niña Alejandrina Rivera; que una noche en que se encontraba dur-miendo con su señora Paula Camacho, entre 12 y 1 de la noche, se le presentaron las niñas a que se refiere el presente caso y como eran entre las 12 y 1 de la madrugada y decían que se le había me-tido un hombre en su casa, les abrió la puerta y entonces dichas ni-ñas le dijeron.
“La defensa se opone a que el testigo manifieste lo que le dije-ron, porque no son palabras proferidas por la perjudicada en el mismo momento en que se cometió el delito, si acaso se cometió, cosa que no se había probado todavía.
“El fiscal continuó interrogando: que es vecino de la familia de dichas niñas, a una distancia como desde donde está sentado el acu-*570sado a la silla donde se encuentra el testigo; que se despertó cuando fué llamado por las niñas; que las niñas estaban llorando, les abrió la puerta y le- manifestaron.
'‘La defensa se opone otra vez a que el testig’o manifieste lo que le dijeron, por no ser prueba de res gestae. Y la corte permitió al testigo declarar lo que le dijo Alejandrina Rivera y el abogado de-fensor anotó una excepción. Y siguió declarando el testigo a pre-guntas del fiscal.”
Con los particulares que se nos ha traído de las declara-ciones de ese testigo no estamos en condiciones de declarar que su testimonio no fuera admisible por ser de referencia pues en el caso de El Pueblo v. Ruiz, 18 D. P. R. 606, hemos declarado que las manifestaciones de la mujer agraviada hechas inmediatamente o poco después de inferida la ofensa es prueba buena como parte del res gestae en corroboración de la evidencia de la ofendida, aplicable con igual fuerza en caso de ataque con intención de cometer violación. Puede verse también los casos de El Pueblo v. Anglada 20 D. P. R. 12 y el de El Pueblo v. Calventi que resolvimos el 24 de junio de este año. [34 D. P. R. 390].
 En cuanto al último error alegado convenimos con la corte inferior en que el artículo 250 del Código de Enjuiciamiento Criminal que requiere corroboración de la declaración de la perjudicada en los delitos de violación no la exige para el delito de ataque para cometer violación. De todos modos el apelante no puede tener motivo de queja en este caso porque la corte inferior dijo al jurado que la naturaleza del caso aconsejaba como más conveniente que haya algún elemento de prueba que de algún modo, aparte de la declaración de la perjudicada, relacione al acusado con la comisión del delito imputádole.

Por virtud de lo expuesto deben ser confirmadas la nega-tiva de nuevo juicio y la sentencia dictada.